Appeal by claimant in a condemnation proceeding from such part of the final decree as fixes the award for the taking of his property. Decree insofar as appealed from, affirmed, with costs. No opinion. Hagarty, Acting P. J., Carswell and Lewis, JJ., concur; Johnston and Adel, JJ., dissent and vote to modify the decree on the law by striking out the words “ Land and Improvements $35,000 ” (and by substituting in place thereof the words “Land $21,000; Improvements $21,000; Total $42,000 ” and, as thus modified, to affirm the decree insofar . as appealed from, with the following memorandum: In our opinion the proper (relative weight was not given to the conflicting evidence as to values and costs ! of reconstruction.